This was a suit to enjoin the sale of property alleged in the Bill of Complaint to have been at that time the homestead of J. D. Sherman, the head of a family then residing thereon with this family.
The only question presented is whether or not Sherman was at the time of the rendition of the judgment and at the time of filing the Bill of Complaint the "head of a family residing in this State". The Chancellor held that he was not. We find no evidence sufficient to support the finding that the homestead claimant was not at all times *Page 612 
from February, 1927, until the occurrence of this suit the head of a family residing in this State. The evidence showed that he was a registered elector in Highlands County since February, 1927. There is much evidence to show that prior to 1927 he had not been a permanent resident of Florida but he had the right to adopt this State as the place of his permanent residence at any time and the uncontradicted evidence is that he did this before judgment; that he was at the time residing on the property with his wife and as his home.
Under the showing made by the evidence, the decree should be reversed with directions that the injunction be made permanent. It is so ordered.
Reversed.
BUFORD, C.J., AND WHITFIELD, ELLIS AND TERRELL, J.J., concur.
BROWN AND DAVIS, J.J., dissent.